DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on September 24, 2021 have been reviewed and considered.   Claims 1, 5-20, and 22 are pending; claims 2-4 and 21 are cancelled while claims 7, 9, & 13-14 stand withdrawn. 
In view of the appeal brief filed on 9/24/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732                                                                                                                                                                                                        
Response to Arguments
Applicant's arguments filed on September 24, 2021 have been fully considered but they are not persuasive. 
Applicant’s First Argument: An ordinary artisan would not install a face seal on Gyorfy’s helmet.  The Examiner holds that Gyorfy discloses eye-protection headgear with an opaque rigid visor but does not disclose a flexible fabric bib. The Examiner holds that Burns teaches a flexible fabric bib. The putative bib of Burns is a “face seal”, as evident from Burns. The Examiner postulates that it would have been obvious to provide the visor of Gyorfy with the face seal of Burns “in order to provide a face seal assembly to the visor”. The appellant responds that an ordinary artisan would not perform the proposed modification. Burns’ putative bib is a “face seal”. The appellant points out that Gyorfy’s welding helmet does not have any dedicated source of breathing air. So, if the visor of Gyorfy’s welding helmet were equipped with Burns’ face seal, the face seal would isolate the wearer’s nose and mouth from the ambient 
Examiner’s Response:  The examiner disagrees.  Please note that both Gyorfy and Burns are related as both being directed to use in welding (see Gyorfy, Col. 1, lines 7-10 and Burns [0022], lines 1-3, 17-19).  Gyorfy is the primary reference and the only modification proposed is to add a flexible fabric bib extending at least generally downward from a lower edge of at least a forwardmost portion of the rigid visor (2, visor designation in Final Office Action of Gyorfy) as related to this particular argument.  Since it is also noted that Gyorfy’s intention is to be a protective welding helmet “for protecting the welder’s eyes from welding arc lights and from spattering acids and molten metals” (see Gyorfy, Col. 1, lines 8-10), a modification to add a flexible fabric bib at this location to Gyorfy in view of Burns as made by the examiner “in order to provide a face seal assembly to the visor that is fire retardant for welding purposes” (see Final Office Action, page 13, lines 1-10 and Burns [0016] & [0022]) is found to be relevant and purposeful within the level of one of ordinary skill in the art for further protection in welding.  It is noted that Gyorfy already notes that “the front, side walls, and top wall are disposed in spaced relation to the head of the wearer for purposes of ventilation” (see Gyorfy, Col. 2, lines 35-37).  It is also noted in Figure 3 of Gyorfy that the lower edge of at least a forward portion of the rigid visor rests on the wearer’s upper chest close to the collar bone area.

Applicant’s Second Argument:  The rejection fails to consider the claim feature of a forwardmost portion of a visor.

Examiner’s Response:  While the examiner may have confused the language, nevertheless, the rejection in view of the prior art would’ve remained the same.  
Firstly, in regards to flexible fabric bib limitation: Gyorfy was already stated to not disclose of (claim 1) a flexible fabric bib (see Final Office Action, page 11, lines 3-7) and to further address and rectify the claimed limitation as addressed, it is noted that Burns teaches of (claim 1) a flexible fabric bib (via 46 & 48, [0022]) extending at least generally downward from a lower edge of at least a forwardmost portion of the opaque rigid visor (14) (via Figures 1-4, [0015], [0021], [0024]).  Please note that the appellant does not claim wherein the flexible fabric bib extends “directly” from the lower edge of at least a forwardmost portion of the rigid visor but rather claims, “extending at least generally downward from a lower edge of at least a forwardmost portion of the rigid visor”.  Further note that both 46 & 48 overlap at a center of the face seal assembly (20) as shown in Figures 3-6 of Burns and therefore, are “extending at least generally downward from a lower edge of at least a forwardmost portion of the opaque rigid visor”.  Please note that the visor (14) of Burns includes 16 (face shield frame) which is also inclusive of 40 (the lower frame portion of the visor)-see Burns [0015] and Figure 1.  Element 40 of the visor (14) (the lower edge of at least a forwardmost portion of the visor) of Burns is at least shown in Figure 1 and with consideration of Burns Figures 2-4, the flexible fabric bib as designated by (via 46 & 48, [0022]) would “generally extend from a lower edge of at least a forwardmost portion of the opaque rigid visor” with the above considered as a whole.
Next, in regards to the flexible fabric cap limitation: Gyorfy still discloses of a flexible fabric cap (H) extending at least generally rearward from an upper edge of at least a forward portion (noted at the upper edge of the visor 2, see area of 18) of the opaque rigid visor (2, via Figures 1-4), see Gyorfy, Col. 2, lines 39-58.

Applicant’s Third Argument: There is no need to modify Burn’s face seal to provide visibility.
Examiner’s Response:  Clearly, the combination of Gyorfy as modified by Burns does disclose and show the forward portion of the flexible fabric bib is oriented at a positive angle away from vertical when viewed along a lateral axis of the headwear when the visor is in its second, non-shielding position (see Final Office Action, page 11, lines 11-22, see diagrams on pages 12-13). In fact, Burn’s flexible fabric bib in Figure 2 very much resembles appellant’s position angle of their flexible fabric bib in Figure 3 of this application.  With that said, the prior art combination does not specifically disclose, “wherein at least the forward portion of the flexible fabric bib is oriented at a positive angle of at least 30 degrees away from vertical when viewed along a lateral axis of the headwear” and was appropriately stated in the 103 rejection as noted on page 13, lines 11-13.  
Therefore, it was stated that “it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device wherein at the forward portion of the flexible fabric bib is oriented at a positive angle of at least about 30 degrees away from vertical when viewed along a lateral axis of the headwear as matter of obviousness to try in order to provide an adequate viewing area to the wearer when the rigid visor is in the second, non-shielding position such that the flexible fabric is also not in the way and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).”
The prior art isn’t necessarily being modified to provide visibility, however, it is being stated that it would have been obvious to provide this claimed angle, as noted above, to provide an adequate viewing area to the wearer (already shown in Burns, Figure 2) and to provide that the flexible fabric bib is not in the way.

Applicant’s Fourth Argument: The Examiner has ignored the criticality of the claimed range of positive angle.
Examiner’s Response:  Reconsideration of appellant’s noted criticality for this claimed angle on page 8 line 18 through page 9 line 2 of appellant’s specification has been noted.  However, the prior art as modified, does still clearly show that a mere flexible fabric bib added to a lower edge of at least a forwardmost portion of an opaque rigid visor of Gyorfy in view of Burns would still provide that the lower edge of at least a forward portion of the flexible fabric bib to be oriented at a positive angle away from vertical when viewed along a lateral axis of the headgear when the visor is in the second, non-shielding position as evident when Gyorfy (Figure 2) is modified by Burns (Figure 2).  

Applicant’s Fifth Argument:  The positive angle of a face seal has not been shown to a result-effective variable.
Examiner’s Response:  The examiner disagrees.  The prior art combination of Gyorfy in view Burns discloses a result-effective variable in their Figures of the visors in a second, non-shielding position (both Gyorfy and Burns each of their Figure 2) as well the orientation of the flexible fabric bib in Figure 2 of Burns.  A person of ordinary skill in the art would have had reasonable expectation of success to formulate or discover an optimum value of this claimed result effective variable through routine skill in the art.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Additionally, “the Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding. However, in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.” MPEP 2144.05 II. A & B
It is noted that when the Examiner addressed this limitation, a motivation statement within “as matter of obviousness to try” was also stated and was given as “in order to provide an adequate viewing area to the wearer when the rigid visor is in the second, non-shielding position such that the flexible fabric is also not in the way”, see Final Office Action, page 14, lines 2-8 and as also evidenced by Figure 2 of Burns.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 8, 10-12, 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyorfy (USPN 3,026,525) in view of Burns et al. (EP 1061822 B1) (hereinafter “Burns”).
	Regarding Claims 1 and 8, Gyorfy discloses of an eye-protection headgear (via Figures 1-4) comprising,
	an opaque rigid visor (2) comprising a window (4) comprising an optical filter (Col. 4, lines 15-24), and
	a flexible fabric cap (H) extending at least generally rearward from an upper edge of at least a forward portion (noted at the upper edge of the visor 2, see area of 18) of the opaque rigid visor (via Figures 1-4),
	wherein the opaque rigid visor (2) is pivotably connected to a head suspension (6) and is pivotably movable relative to the head suspension (note Figures 1-4), between at least a first, shielding position (note Figures 1 & 3) and a second, non-shielding position (note Figure 4) and wherein the flexible fabric cap (H) is provided by a second piece of fabric (via light impervious material with pleats 10), (Figures 1-4, Col. 2, lines 6-72, Col. 3, lines 1-16).
	Gyorfy however does not disclose of (claim 1) a flexible fabric bib extending at least generally downward from a lower edge of at least a forwardmost portion of the rigid visor and wherein when the rigid visor is in the second, non-shielding position, a lower edge of at least a forward portion of the flexible fabric bib is configured to be above the level of the eyes of a user of the eye-protection headgear; (claim 8) wherein the flexible fabric bib is provided by a first piece of fabric and wherein the flexible fabric cap is a separate piece from the first piece of fabric and that is not directly connected to the first piece of fabric.
	Burns teaches of (claim 1) a flexible fabric bib (via 46 & 48, [0022]) extending at least generally downward from a lower edge of at least a forwardmost portion of the rigid visor (14) (via Figures 1-4 [0015], [0021], [0024]) and wherein when the rigid visor (14) is in the second, non-shielding position (see Figure 2, note phantom second, non-shielding position vs. first, shielding position), a lower edge of at least a forward portion (note diagram below) of the flexible fabric bib (via 46 & 48, [0022]) is above the level of the eyes of a user (see Figure 2) of an eye-protection headgear (see Figures 1-2, 12 & 14) and the forward portion (note diagram above) of the flexible fabric bib (via 46 & 48, [0022]) is oriented at a positive angle away from vertical when viewed along a lateral axis of the headwear, see Figure 2; (claim 8) and wherein the flexible fabric bib (46 & 48) is provided by a first piece of fabric (via 46 or 48) via Figures 1-4, [0015], [0021]-[0022], [0024]).

    PNG
    media_image1.png
    692
    710
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    657
    829
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the visor of Gyorfy with a flexible fabric bib extending at least generally downward from a lower edge of at least a forward portion of the rigid visor and wherein when the rigid visor is in the second, non-shielding position, a lower edge of at least a forward portion of the flexible fabric bib is above the level of the eyes of a user of the eye-protection headgear and the forward portion of the flexible fabric bib is oriented at a positive angle away from vertical when viewed along a lateral axis of the headwear; (claim 8) and further wherein the flexible fabric bib is provided by a first piece of fabric as taught by Burns in order to provide a face seal assembly to the visor that is fire retardant for welding purposes, [0016] & [0022].
	However, the device does not disclose wherein at least the forward portion of the flexible fabric bib is oriented at a positive angle of at least 30 degrees away from vertical when viewed along a lateral axis of the headwear.  Further, it is noted that the applicant has no criticality for the claimed measurement as per page 3, lines 20-31, and page 4, lines 1-13 of applicant's specification.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device wherein at  the forward portion of the flexible fabric bib is oriented at a positive angle of at least about 30 degrees away from vertical when viewed along a lateral axis of the headwear as matter of obviousness to try in order to provide an adequate viewing area to the wearer when the rigid visor is in the second, non-shielding position such that the flexible fabric is also not in the way and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
	With the device as modified, it is noted that the flexible fabric bib (46 & 48, Burns) is provided by a first piece of fabric (via 46 or 48, Burns) and wherein a cap (H, Gyorfy) is a separate piece (via H, Gyorfy) from the first piece of fabric (via 46 or 48, Burns) and that is not directly connected to the first piece of fabric (via 46 or 48, Burns) via Figures 1-4 of Gyorfy and Figures 1-2 of Burns.

	Regarding Claims 5-6 and 10-12, 15, and 20, the device of Gyorfy as modified by Burns discloses the invention as claimed above.  Further Gyorfy discloses:
	(claim 5) wherein a forwardmost point of the lower edge of the opaque rigid visor (via 2) and a forwardmost point of the upper edge of the opaque rigid visor (via 2) combine to exhibit an included angle, measured from a vertex that coincides with an axis of rotation (note rotation of 8 in Figure 4) of the pivotable connection between the opaque rigid visor (2) and the head suspension (via 6), of no more than 65 degrees via Figure 4;
	(claim 6) wherein the opaque rigid visor (via 2) is pivotably connected to the head suspension (6) in such a way that the opaque rigid visor (2) is pivotably movable relative to the head suspension (6), through an angle of at least about 80 degrees via Figure 4;
	(claim 10) wherein when the opaque rigid visor (2) is in the first, shielding position (via Figure 3), the flexible fabric cap (H) extends rearward to adaptively overlie a crown of a head of the user of the eye-protection headgear (via Figure 3);
	(claim 11) wherein when the opaque rigid visor (2) is in the first, shielding position (via Figure 3), the flexible fabric cap (H) extends downward to reside rearward of an occipital portion of the head of the user of the eye-protection headgear (via Figure 3);
	(claim 12) wherein when the opaque rigid visor (2) is in the first, shielding position (via Figure 3), the flexible fabric cap (H) extends downward adaptively to reside rearward of a neck of the user of the eye-protection headgear (via Figure 3);
	(claim 15) wherein the flexible fabric bib (via 46 & 48, [0022], as modified by Burns) and the flexible fabric cap (H) are each removably attached to (via 16 for H, via 56 for via 46 & 48, [0016] by Burns) the opaque rigid visor (2);
	(claim 20) wherein the pivotable connecting of the opaque rigid visor (2) to the head suspension (6) is provided by first and second connections (via 8) configured to be located on laterally opposite sides of a head of the user (note Figures 1-2) and wherein an axis of rotation of the pivotable connection passes through both the first and second connections (note Figures 1-2).

	Regarding Claim 16, the device of Gyorfy as modified by Burns discloses the invention as claimed above.  Further, Burns teaches that the flexible fabric bib is made of flame-retardant fabric, [0022].  However, the device does not explicitly disclose wherein the flexible fabric cap is made of flame-retardant fabric. Gyorfy does disclose that the flexible fabric cap is made out of light impervious material and discloses in Col. 1, lines 7-9 that the headgear overall is used for protecting the welder's eyes from welding lights and from spattering acids and molten materials.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bib and cap of the device with flame-retardant fabric since it would prevent the materials from becoming on fire and as taught by Burn so that the materials are suitable for welding applications.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyorfy (USPN 3,026,525) in view of Burns (EP 1061822 B1) as applied to claim 1 above, and further in view of Lilenthal (US PG Pub 2014/0215673).
	Regarding Claims 17-19, the device of Gyorfy as modified by Burns discloses the invention as claimed above.  The device does not disclose wherein the optical filter is an automatic darkening filter, wherein the automatic darkening filter is in the form of a cartridge that is removably insertable into the window of the opaque rigid visor, and wherein the window is peripherally surrounded by, and defined by, a frame portion of the rigid visor, and wherein the opaque rigid visor is made of a molded opaque thermoplastic polymeric material.
	Lilenthal teaches of welding headgear wherein the optical filter is an automatic darkening filter, wherein the automatic darkening filter is in the form of a cartridge that is removably insertable into the window of the rigid visor, and wherein the window is peripherally surrounded by, and defined by, a frame portion of the rigid visor, and wherein the rigid visor is made of a molded opaque thermoplastic polymeric material, [0015]-[0067].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide welding headgear of the device wherein the optical filter is an automatic darkening filter, wherein the automatic darkening filter is in the form of a cartridge that is removably insertable into the window of the rigid visor, and wherein the window is peripherally surrounded by, and defined by, a frame portion of the rigid visor, and wherein the rigid visor is made of a molded opaque thermoplastic polymeric material as taught by Lilenthal so that the eyes of the welder may be further protected and so that when filters are broken they can be replaced.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gyorfy (USPN 3,026,525) in view of Burns (EP 1061822 B1) as applied to claim 1 above, and further in view of Mishel (USPN 2,436,724).
	Regarding Claim 22, the device of Gyorfy in view of Burns discloses the invention as substantially claimed above.  The device however does not disclose wherein at least substantially an entire length of a lower edge of the flexible fabric bib comprises a folded hem obtained by folding an edge section of the flexible fabric bib back on itself to form two layers and sewing the layers together, so that the folded hem provides a stiffening beam that causes the flexible fabric bib to form a self-reinforcing arch when the opaque rigid visor is in the second, non-shielding position.
	Mishel teaches of a flexible fabric bib (16a) for headwear (15a) wherein at least substantially an entire length of a lower edge of the flexible fabric bib comprises a folded hem (via 69-see Figure 5) obtained by folding an edge section of the flexible fabric bib back on itself to form two layers and sewing (via 70) the layers together (see Figure 5), so that the folded hem provides a stiffening beam that causes the flexible fabric bib to form a self-reinforcing arch, (Figures 1 & 5, Col. 1, lines 46-55, Col. 2, lines 12-39).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the flexible fabric bib of Gyorfy as modified by Burns wherein at least substantially an entire length of a lower edge of the flexible fabric bib comprises a folded hem obtained by folding an edge section of the flexible fabric bib back on itself to form two layers and sewing the layers together, so that the folded hem provides a stiffening beam that causes the flexible fabric bib to form a self-reinforcing arch as taught by Mishel in order to protect the bottom edge portion of the bib.
	With the device as modified, it is noted that with the combination of teachings, that the folded hem provides a stiffening beam when the opaque rigid visor is in the second, non-shielding position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732